Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavia et al. (U.S. 2011/0031029A1), in view of Blange et al. (U.S. 2016/0076305A1) and Digiovanni (U.S. 2013/0068525A1).
Regarding claim 1, Gavia et al. disclose a rotary steerable drill string (refer to abstract and paragraphs 0005, 0023: the drill bit is connected to the drill string), comprising: - a drill string rotatable in an azimuthal direction about a drill string longitudinal axis (paragraph 0005 and 0023: the drill bit is rotated by rotation of the drill string, the longitudinal axis will pass through 161, see fig. 1); 

wherein the drill bit (110) has a base surface (area around 161) facing in a down-facing direction along the longitudinal axis (see fig. 1), and a barrel surface (124, fig. 1) circumferencing the longitudinal axis and facing radially outward perpendicular to the longitudinal axis (see fig. 1 and refer to paragraph 0023), the drill bit comprising at least two main blades (131, 132, 133) protruding from the base surface (area around 161) and from the barrel surface (124), and each of the two main blades (131, 132, 133) having a leading face (138) facing the azimuthal rotation direction and a trailing face (139) looking away from the azimuthal rotation direction and an outer blade surface (134) bridging the leading face and the trailing face (see fig. 1 and refer to paragraph 0025),
and a plurality of fixed cutter elements (141, 142, 143) mounted on at least the leading face of each of the two main blades (see fig. 1), wherein the drill bit has a fully closed center at the intersection of bit face and the longitudinal axis (fig. 1 and paragraph 0025: at point 161, the center is fully closed as drilling fluid flow in each section comprising the nozzles is forced to flow through fluid courses 120), wherein the at least two main blades (131, 132, 133) contact each other (see fig. 1), whereby the leading face (138) of one of the two main blades (132) converges with the trailing face (139) of another (133) of the at least two main blades (see fig. 1) and the trailing face (139) of said one of the two main blades (131) converges with the leading face (138) of 
 wherein at least one junk slot (126) is provided on the barrel surface (124) to provide a flow channel (channel along 120) having an effective aperture (effective aperture defined by the side walls of adjacent blades and longitudinal side 124 of bit) for upward flow of drilling fluid that has been expelled from the at least one nozzle (refer to paragraph 0023).
However, Gavia et al. fail to teach the drill bit connected to a lower end of the drill string in a rotation-locked configuration to rotate in unison with the drill string about the drill string longitudinal axis and a flow diverter configured in a lower end of the drill string in the drilling fluid passage, which flow diverter is configured rotatable about the drill string longitudinal axis relative to the drill string, to preferentially direct the drilling fluid from the drilling fluid passage into an azimuth segment which is stationary relative to the flow diverter. 
Blange et al. disclose a rotary steerable drill string (16, fig. 1 and refer to paragraph 0004), comprising: - a drill string rotatable in an azimuthal direction about a drill string longitudinal axis (18; refer to paragraphs 0004 and 0070); - a drill bit (10) connected to a lower end of the drill string (16) in a rotation-locked configuration to rotate in unison with the drill string about the drill string longitudinal axis (threaded connection place them in rotation-locked configuration); - a drilling fluid passage (30) 
- a flow diverter (45) configured in a lower end of the drill string (16) in the drilling fluid passage (30), which flow diverter (45) is configured rotatable about the drill string longitudinal axis relative to the drill string (see fig. 1 and refer to paragraph 0069), to preferentially direct the drilling fluid from the drilling fluid passage (30) into an azimuth segment which is stationary relative to the flow diverter (see fig. 1 and refer to paragraphs 0069 and 0070). The flow diverter (45) will direct fluid flow towards one of the tubes of the inset or nuzzles, thus providing the ability to steer the drill bit (refer to paragraph 0120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Gavia et al. to include the drill bit connected to a lower end of the drill string in a rotation-locked configuration to rotate in unison with the drill string about the drill string longitudinal axis, as taught by Blange et al. for the predictable result of rotating the drill bit during drilling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Gavia et al. to include a flow diverter configured in a lower end of the drill string in the drilling fluid passage, which flow diverter is configured rotatable about the drill string longitudinal axis relative to the drill string, to preferentially direct the drilling fluid from the drilling fluid passage into an azimuth segment which is stationary relative to the flow diverter, as taught by Blange et al. for directing fluid flow towards one of the nuzzles, thus providing the ability to steer the drill bit in a desired direction during drilling. 


    PNG
    media_image1.png
    551
    697
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Gavia et al. and Blange et al. to have the effective aperture decreases along the upward flow direction of the drilling fluid, as taught by Digiovanni, for increasing flow velocity at the bottom to facilitating flow of cuttings to surface. 
Regarding claim 2, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Gavia et al. further 
Regarding claim 3, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 2 above; Gavia et al. further disclose during drilling there is fluid communication between the at least one drilling fluid nozzle (122) and a first junk slot (126) defined between the trailing face (139) of said one of the two main blades (132) and the auxiliary leading face(138 of 135) and between the at least one drilling fluid nozzle (122) and a second junk slot (126) defined between the auxiliary trailing face (of 135) and the leading face (138) of said other of the at least two main blades (131; see fig. 1).  
Regarding claim 4, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 2 above; Gavia et al. further disclose wherein a plurality of fixed auxiliary cutter elements (144, 145, 146) is mounted on at least the auxiliary leading face of the at least one auxiliary blade (135, 136, 137, see fig. 1).  
Regarding claim 5, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Gavia et al. further 
Regarding claim 7, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Gavia et al. further disclose wherein a circumferential distance between the leading face (138) and the trailing face (138) of a selected main blade is diverging along the upward flow direction of the drilling fluid (see fig. 1).  
Regarding claim 8, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Gavia et al. further disclose wherein a circumferential distance between an auxiliary leading face (138) and auxiliary trailing face of a selected auxiliary blade (135) across the outer blade surface is diverging along the upward flow direction of the drilling fluid (see fig. 1).  
Regarding claim 9, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Digiovanni further discloses a drill bit (610) comprising blades (650) and junk slots (640). The blades (650) comprises a barrel surface (652), wherein a radial distance between a selected outer blade surface and said barrel surface is decreasing along an upward flow direction of the drilling fluid (see fig. 6). Formation cuttings mixed with drilling fluid pass through the junk slots and the annular space between the wellbore and the drill string to the surface (refer to paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Gavia et al. and Blange et al. to have a radial distance between a selected outer blade surface and/or 
Regarding claim 10, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 1 above; Gavia et al. further disclose an outer diameter of the barrel surface (124) increases along an upward flow direction of the drilling fluid (see fig. 1).  
Regarding claim 11, Gavia et al. disclose a method of rotary steerable drilling through an earth formation (refer to abstract and paragraphs 0005, 0023), comprising: - rotating a drill string in an azimuthal direction about a drill string longitudinal axis (paragraph 0005 and 0023: the drill bit is rotated by rotation of the drill string, the longitudinal axis will pass through 161, see fig. 1); 
- rotating a drill bit (110; refer to paragraph 0005 and 0023), wherein the drill bit (110) has a base surface (area around 161) facing in a down-facing direction along the longitudinal axis (see fig. 1), and a barrel surface (124) circumferencing the longitudinal axis and facing radially outward perpendicular to the longitudinal axis (see fig. 1 and refer to paragraph 0023), with at least two drilling fluid nozzles (122)  provided in the down-facing direction which co-rotates with the drill bit (see fig. 1, the nozzle is connected to the bit and will rotate with the bit); 
- passing a drilling fluid from an upper end of the drill string to the lower end of the drill string via a drilling fluid passage within the drill string (paragraph 0023: the drilling fluid ports/nozzles 122 is connected to the drilling fluid passage coming from the drill string); 

and a plurality of fixed cutter elements (141, 142, 143) mounted on at least the leading face of each of the two main blades (see fig. 1), wherein the drill bit has a fully closed center at the intersection of bit face and the longitudinal axis (fig. 1 and paragraph 0025: at point 161, the center is fully closed as drilling fluid flow in each section comprising the nozzles is forced to flow through fluid courses 120), wherein the at least two main blades (131, 132, 133) contact each other (see fig. 1), whereby the leading face (138) of one of the two main blades (132)5SPi 949-US-PCT DGV:CMWconverges with the trailing face (139) of another (133) of the at least two main blades (see fig. 1) and the trailing face (139) of said one of the two main blades (131) converges with the leading face (138) of said other (133) of the at least two main blades (see fig. 1) , and wherein in each sector (120) of the bit face defined by and bound between two adjacent main blades is provided with at least one drilling fluid nozzle (122) which co-rotates with the drill bit (see fig. 1, the nozzle will rotate with the bit);
wherein at least one junk slot (126) is provided on the barrel surface (124) to provide a flow channel (channel along 120) having an effective aperture (effective aperture defined by the side walls of adjacent blades and longitudinal side 124 of bit) for 
However, Gavia et al. fail to teach rotating a drill bit which is connected to a lower end of the drill string in a rotation- locked configuration, in unison with the drill string about the drill string longitudinal axis, wherein a flow diverter configured in a lower end of the drill string in the drilling fluid passage, preferentially directing the drilling fluid from the drilling fluid passage into an azimuth segment which is stationary relative to the flow diverter, while rotating the flow diverter about the drill string longitudinal axis relative to the drill string whereby at least one of drilling fluid nozzle moves through the azimuth segment while another nozzle is on an opposing side whereby the drilling fluid is expelled more through the at least one nozzle that moves through the azimuth segment than through the nozzle that is on said opposing side; - creating an underpressure as a result of the expelling of the drilling fluid in the azimuth segment relative to an opposing azimuthal section, thereby causing a deviating force exercised by the drill bit to the earth formation.
Blange et al., as previously discussed, disclose a rotary steerable drill string (16, fig. 1 and refer to paragraph 0004), comprising: - a drill string rotatable in an azimuthal direction about a drill string longitudinal axis (18; refer to paragraphs 0004 and 0070); - a drill bit (10) connected to a lower end of the drill string (16) in a rotation-locked configuration to rotate in unison with the drill string about the drill string longitudinal axis (threaded connection place them in rotation-locked configuration); 
a flow diverter (45) configured in a lower end of the drill string (16) in the drilling fluid passage (30), preferentially directing the drilling fluid from the drilling fluid passage 
The flow diverter (45) will direct fluid flow towards one of the tubes of the inset or nuzzles, thus providing the ability to steer the drill bit (refer to paragraph 0120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Gavia et al. to include the drill bit connected to a lower end of the drill string in a rotation-locked configuration to rotate in unison with the drill string about the drill string longitudinal axis, as taught by Blange et al. for the predictable result of rotating the drill bit during drilling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Gavia et al. to includea flow 
	Digiovanni discloses a drill bit (610) comprising blades (650) and junk slots (640) providing a flow channel (see fig. 6) having an effective aperture for upward flow of drilling fluid that has been expelled from at least one nozzle (644, refer to paragraph 0063), the effective aperture decreases along the upward flow direction of the drilling fluid (the depth of the flow channel 640 being reduced in the upward direction, see fig. 6 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Gavia et al. and Blange et al. to have the effective aperture decreases along the upward flow direction of the drilling fluid, as taught by Digiovanni, for increasing flow velocity at the bottom to facilitating flow of cuttings to surface. 

Regarding claim 13, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 11 above; Gavia et al. further disclose wherein a circumferential distance between the leading face and the trailing face of a selected main blade (132, fig. 1) is diverging along the upward flow direction of the drilling fluid (see fig. 1).  
Regarding claim 14, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 11 above; Gavia et al. further disclose wherein a circumferential distance between an auxiliary leading face and auxiliary trailing face of a selected auxiliary blade (135) across the auxiliary outer blade surface is diverging along the upward flow direction of the drilling fluid (see fig. 1).  
Regarding claim 15, the combination of Gavia et al., Blange et al., and Digiovanni teach all the features of this claim as applied to claim 11 above; Gavia et al. further disclose wherein a radial distance between a selected outer blade surface (outer surface of blade 132) and/or auxiliary outer blade surface (135) and said barrel surface (124) is decreasing along an upward flow direction of the drilling fluid (see fig. 1: since the circumferential distance between the leading face and the trailing face blade, is diverging, the radial distance is decreasing along an upward flow direction of the drilling fluid). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new grounds of rejection in view of Digiovanni (U.S. 2013/0068525A1).
Digiovanni discloses a drill bit (610) comprising blades (650) and junk slots (640) providing a flow channel (see fig. 6) having an effective aperture for upward flow of drilling fluid that has been expelled from at least one nozzle (644, refer to paragraph 0063), the effective aperture decreases along the upward flow direction of the drilling fluid (the depth of the flow channel 640 being reduced in the upward direction, see fig. 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.A/
03/08/2021

/Nicole Coy/Primary Examiner, Art Unit 3672